Fourth Court of Appeals
                                          San Antonio, Texas

                                              JUDGMENT
                                            No. 04-20-00081-CV

         IN THE INTEREST OF E.C.G., J.C.G., J.J.G., J.A.G., J.Z.G., and E.R.G., Children

                        From the 438th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018PA01841
                               Honorable John D. Gabriel, Judge Presiding 1

         BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, and JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

           We do not tax costs because appellant is indigent.

           SIGNED November 25, 2020.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice




1
    Senior Judge, sitting by assignment